Citation Nr: 0511190	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  03-09 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claim for service connection for a back disability.  He 
subsequently filed a July 2002 Notice of Disagreement, and 
was sent a March 2003 Statement of the Case by the RO.  The 
veteran then filed a March 2003 VA Form 9, perfecting his 
appeal of this issue.  

In his March 2003 VA Form 9, the veteran requested a personal 
hearing at the RO before a member of the Board, but 
subsequently withdrew his request in September 2003 prior to 
any such hearing being held.  He also requested a personal 
hearing before a decision review officer at the RO, but 
withdrew that request in lieu of an informal conference with 
RO personnel.  

The veteran also perfected appeals of the RO's May 2002 
denials of service connection for disabilities of the neck 
and feet, and for residuals of frostbite.  However, in a 
December 2004 rating decision, service connection was awarded 
for these disabilities.  Because the veteran was awarded 
service connection for these disabilities, they are no longer 
on appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In February 1992, a RO of VA denied entitlement to 
service connection for a back disability; this denial was not 
appealed.  

3.  The evidence submitted since the February 1992 RO denial 
of the veteran's claim for service connection for a back 
disability does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied service 
connection for a back disability is final; this claim for 
service connection may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the RO's February 1992 decision 
is not new and material with respect to the claim for service 
connection for a back disability, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Little Rock, AR, and these 
records were obtained.  Private medical records have also 
been obtained from the Baptist Medical Center and W.G.D., 
M.D., as indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in May 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in December 
2004, in light of the additional development performed 
subsequent to May 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks to reopen his claim for service connection 
for a back disability.  Service connection for a back 
disability was most recently denied within a February 1992 
rating decision, and the veteran did not initiate an appeal 
of this decision; it is therefore final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

In the December 2004 Supplemental Statement of the Case, the 
RO reopened the veteran's service connection claim for a back 
disability, and denied it on the merits.  In any such case, 
the Board is not bound by the RO's analysis of a claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 
1380 (Fed. Cir. 1996)).  Thus, the veteran's claim for 
service connection for a back disability must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2004); only if these legal requirements 
are met may it be considered on the merits.  

The Board also notes that the veteran has already been 
awarded service connection for a disability of the cervical 
spine.  Therefore, his claim for a "back" disability will 
be construed as for a disability of the thoracolumbar spine.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the veteran was initially denied service 
connection for a back disability, the RO found no evidence 
that the veteran's current low back disability had been 
incurred during military service.  For the reasons to be 
discussed below, evidence submitted since that February 1992 
rating decision is not new and material, and his service 
connection claim cannot be reopened.  

In support of his claim, the veteran submitted the October 
2003 written statement of W.G.D., M.D.  Dr. D. stated that he 
had treated the veteran for chronic back and neck pain, and 
diagnosed degenerative changes of the cervical spine which 
were likely due to a motor vehicle accident during military 
service.  However, Dr. D. made no diagnoses of the 
thoracolumbar spine, or indicated a cause for the veteran's 
reported low back pain.  This evidence is new, in that it was 
not of record at the time of the 1992 denial, but it is not 
material, as it does not provide either a diagnosis of a 
thoracolumbar spine disability, or suggest the onset of such 
a disability during military service.  Therefore, it does not 
raise a reasonable possibility of substantiating the claim.  

The veteran also underwent a VA orthopedic examination of his 
spine in July 2004.  He reported a history of chronic low 
back pain since a motor vehicle accident during military 
service.  After physically examining the veteran, the VA 
examiner diagnosed a low back strain and muscle pain.  The 
examiner also reviewed the claims file, including the service 
medical records, and determined the veteran's current low 
back disability could not "be traced back to the accident 30 
years ago."  This examination report qualifies as new 
evidence, as it was not of record at the time of the 1992 
denial, but it is not material; while it does provide a 
current diagnosis of a low back strain, the report also 
suggests this disability was not incurred during military 
service.  Therefore, it does not raise a reasonable 
possibility of substantiating the claim.  

Finally, the veteran has offered his own assertions that his 
current back disability is the result of an in-service back 
injury.  However, the veteran's lay assertions regarding 
medical causation and etiology do not constitute new and 
material evidence.  Moray v. Brown, 5 Vet. App. 211,214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a back disability.  In the absence of 
any new and material evidence, his application to reopen must 
be denied.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen his claim for service 
connection for a back disability is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


